UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6353


TRAVIS JACKSON MARRON,

                  Plaintiff - Appellant,

          v.

JOHN JABE, Asst. Dir. of Corrections,

                  Defendant - Appellee,

          and

JONES, C.E.O./Founder of J.E.M.,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.        T. S. Ellis, III,
Senior District Judge. (1:12-cv-00468-TSE-TRJ)


Submitted:     July 30, 2014                 Decided:   August 26, 2014

                       Amended:   August 28, 2014


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Jackson Marron, Appellant Pro Se.     Kate Elizabeth
Dwyre, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Travis       Jackson       Marron       appeals     the      district     court’s

order     denying      his    motion    to   compel     discovery     and    granting

summary    judgment      to    John     Jabe *   in   Marron’s    action under        42

U.S.C.     §    1983     (2012)        and   the      Religious     Land     Use     and

Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5

(2012).

        Marron did not appeal that part of the district court’s

order granting summary judgment on his Equal Protection claim.

We therefore do not review the district court’s disposition of

that claim.         See 4th Cir. R. 34(b) (“limit[ing] review to the

issues raised in the informal brief”).

     Marron argues that the district court erred in failing to

hold Jabe in default.            He also contends that the court erred in

not considering his freedom of speech, freedom of the press,

Establishment Clause, and antitrust claims.                    As to the antitrust

claim, we note that the district court dismissed with prejudice

Marron’s       vague   claim    in     his   original    complaint     based    on    an

unlawful monopoly.             We find no error in that judgment.                    And

because Marron did not properly present the other claims in the

district court, we will not review them now on appeal.                         Muth v.

United States, 1 F.3d 246, 250 (4th Cir. 1993).

     *
       The district court dismissed a second defendant early on
in the proceeding below, and Marron does not challenge this
disposition on appeal.

                                             3
     With respect to Marron’s remaining contentions, we                      have

reviewed      the    record     and        find   no     reversible         error.

Accordingly, we affirm for the reasons stated by the district

court.     Marron v. Jabe, No. 1:12-cv-00468-TSE-TRJ (E.D. Va. Feb.

14, 2014).     We dispense with oral argument because the facts and

legal    contentions   are    adequately     presented    in    the   materials

before     this     court     and     argument    would        not    aid      the

decisional process.

                                                                       AFFIRMED




                                       4